Citation Nr: 1135906	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-36 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from February 2000 to January 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in pertinent part, denied the above service-connection claims.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at his local RO via videoconference in his October 2005 substantive appeal, but later withdrew this request in a letter to the RO received in May 2006.

In April 2009 and September 2010, the issues of entitlement to service connection for low back and bilateral knee conditions were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.

The claims of entitlement to service connection for right and left knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Lumbar strain had its onset in service.


CONCLUSION OF LAW

Lumbar strain was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for lumbar strain, which represents a complete grant of the benefit sought on appeal for that issue.  As such, no discussion of VA's duty to notify and assist is necessary.

In his statements, the Veteran essentially maintains that service connection for a back condition is warranted because he developed low back pain following an in-service bad parachute landing and has suffered from chronic back problems ever since.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Here, the Veteran served on active duty from February 2000 to January 2002.  His service treatment records do not reveal complaints of, diagnoses of, or treatment for any back or knee condition.  In a service treatment record dated in October 2000, however, the Veteran was noted to have been treated for residuals of a hard parachute landing fall (PLF) at Airborne School.

Private treatment records dated during the Veteran's period of service, while he was on convalescent leave after treatment for a hernia, show that he suffered from acute thoracolumbar paraspinal myospasm and lumbosacral paraspinal myospasm.  A January 2001 report of a private magnetic resonance imaging (MRI) scan of the Veteran's back showed no evidence of a disc herniation; however, the Veteran's thecal sac was intrinsically at the lower limits of normal at L3-4 and L4-5.

The Veteran's service personnel records reveal that he was awarded the Parachutist Badge.  In addition, the Veteran reports that he currently has back pain and that he has had back pain since service.  The Board notes that the Veteran is competent to report that he has back and knee pain and that he has had this pain since service.  

As discussed above, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Here, given the Veteran's documented parachutist training, history of a hard PLF in October 2000, and private diagnosis of lumbosacral paraspinal myospasm in January 2001, the Board finds his account of back and knee pain since service to be both credible and competent.

Correspondence received from the Veteran's maternal grandmother reflects that the Veteran was injured during a parachute jump at Airborne School in Fort Benning, Georgia.  She further indicated that, although he underwent back surgery, he suffered from constant back pain ever since, which he was told was only a sprain.

In August 2009, the Veteran was afforded a VA spine examination, at which time he was diagnosed with lumbosacral strain.  However, the examiner opined that his lumbosacral strain was less likely as not caused by or a result of service because service treatment records had no documentation of the alleged back injury or evidence of a chronic spine condition, and because current X-rays of the lumbar spine were within normal limits.  

The Veteran was afforded another VA spine examination in October 2010, at which time he was diagnosed with lumbar strain.  However, the examiner opined that his lumbar strain was not related to events that occurred in military service because service treatment records related to the bad parachute landing revealed complaints of lower abdominal pain with no mention of low back pain, and because service treatment records revealed that he was seen for two weeks with thoracolumbar strain with no further treatment of low back pain to indicate chronicity.  

Based on a review of the evidence, however, the Board finds that service connection is warranted for lumbar strain.  As mentioned above, in reaching this determination, the Board finds the Veteran's report of having back problems since service both competent and credible.  With respect to the latter assessment, the Board notes that the Veteran's maternal grandmother corroborated his account.  Moreover, service treatment records document that the Veteran was awarded the Parachutist Badge and was involved in a hard PLF in October 2000, which is consistent with his report of a parachute accident.  Moreover, private treatment records show that he was diagnosed with acute thoracolumbar paraspinal myospasm and lumbosacral paraspinal myospasm while still in service in January 2001.  The Board finds the only negative evidence, i.e., the August 2009 and October 2010 VA examination reports, are of limited probative value because the examiners focused on the lack of medical evidence documenting back symptoms rather than the competent and credible report of a continuity of back problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of medical records to provide a negative opinion).  In light of the foregoing, the Board finds that service connection for lumbar strain is warranted.


ORDER

Service connection for lumbar strain is granted.


REMAND

The Veteran seeks service connection for bilateral knee conditions, contending that these conditions have been chronic since service and stem from trauma as a result of trauma during active duty, in particular due to his parachute training.  For the reasons set forth below, the Board unfortunately finds that further development is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any knee condition.  In a service treatment record dated in October 2000, the Veteran was noted to have been treated for residuals of a hard parachute landing fall (PLF) at Airborne School.  The Veteran's service personnel records reveal that he was awarded the Parachutist Badge.  In addition, the Veteran reports that he currently has knee pain and that he has had knee pain since service.  The Board notes that the Veteran is competent to report that he has knee pain and that he has had this pain since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the Veteran's documented parachutist training and history of hard PLF in October 2000, the Board finds his account of knee pain since service to be both competent and credible.

In light of the above, the Board remanded this appeal in April 2009 for a medical opinion to determine whether it was at least as likely as not that the above claimed conditions were related to or had their onset in service.

In compliance with the Board's instructions, the Veteran was examined in August 2009 and the examiner provided opinions on the etiology of the claimed conditions.  The Board found that the August 2009 VA medical opinion was not adequate for rating purposes because the examiner based his conclusions on the absence of treatment in the service treatment records and did not take into consideration the Veteran's report of a continuity of bilateral knee symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board again remanded the claims in September 2010 for a new VA examination.  Specifically, the examiner was asked to opine as to whether it was at least as likely as not that any knee disability found to be present had its onset in or was related to service or was manifested within one year of the Veteran's discharge from service, acknowledging the Veteran's report of a continuity of bilateral knee symptoms since service as well as crepitus of both knees found on VA examination in August 2009.  In addition, the examiner was instructed to address whether trauma sustained in parachuting activities in service played a role in the development of the Veteran's current right knee or left knee disabilities.  

As instructed, the Veteran was afforded another VA examination in October 2010, at which time he was diagnosed with bilateral knee strain.  However, the VA opinion did not acknowledge the Veteran's competent and credible report of a continuity of bilateral knee symptoms since service.  Moreover, although the bad parachute landing was mentioned by the examiner, he did not directly address whether trauma sustained in parachuting activities in service played a role in the development of the Veteran's current right knee or left knee disabilities.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Further, VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

While the Board regrets the additional delay in this case, these matters must be returned to the RO to secure an adequate VA medical opinion that fully complies with the Board's September 2010 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination to address the etiology and/or onset of any right or left knee disability found to be present.  The claims folder should be made available and reviewed by the examiner, and all necessary tests should be conducted.  

Thereafter, the examiner must opine as to whether it is at least as likely as not that any right and/or left knee disability found to be present, to specifically include right and left knee strain, is related to or had its onset during service.  In rendering these opinions, the examiner must acknowledge and discuss the Veteran's competent and credible report of a continuity of bilateral knee symptoms since service as well as crepitus of both knees found on VA examination in August 2009, and address whether trauma sustained in parachuting activities in service played a role in the development of the Veteran's right knee or left knee disabilities.  

In addition, in his August 2011 Written Brief Presentation, the Veteran's representative alleged that the Veteran's bilateral knee pain may be caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  To support this allegation, the representative attached a February 2011 article by Matthew Tull, PhD, opining that "people with PTSD are more likely than those without PTSD to experience problems with pain" because "hyperarousal symptoms of PTSD may cause frequent muscle tension that could result in chronic pain."

As such, the Board also seeks an opinion as to whether it is at least as likely as not that the Veteran's diagnosed bilateral knee strain is either caused aggravated by his service-connected PTSD.   If the examiner determines that there has been aggravation as a result of the PTSD, the examiner should report the baseline level of severity of the claimed disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions as well as the prior opinions and findings of record.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

2.  Then readjudicate whether service connection is warranted for right and left knee disability on a direct basis.  Then, if service connection is not established on a direct basis, adjudicate whether service connection is warranted for right and left knee disability as secondary to the Veteran's service-connected PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


